Exhibit 10.3

2014 Equity Incentive Plan

The 2014 Equity Incentive Plan provides for the issuance of equity incentive
awards in the form of (i) non-qualified stock options; and (ii) time-based
restricted stock units.

 

Executive Officer

   Time-Based Restricted
Stock Units
(# shares)      Non-Qualified Stock
Options (# shares)  

Douglas Bryant

President and Chief Executive Officer

     4,243         93,021   

Robert Bujarski

Senior Vice President, Business Development and General Counsel

     1,305         28,621   

Mark Smits

Senior Vice President, Commercial Operations, North America

     1,523         33,392   

Timothy Stenzel

Chief Scientific Officer

     725         15,901   

Randall Steward

Chief Financial Officer

     1,741         38,162   

John Tamerius

Senior Vice President, Clinical and Regulatory Affairs

     961         21,068   

The vesting period for the non-qualified stock options and restricted stock
units is over four years with the first 50% of such equity awards vesting at the
end of the second-year anniversary of the grant date and the remainder vesting
25% annually on each of the following two anniversaries thereafter.